72057: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-24490: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 72057


Short Caption:LIPSITZ (RYAN) VS. STATECourt:Supreme Court


Related Case(s):80765


Lower Court Case(s):Clark Co. - Eighth Judicial District - C316678Classification:Criminal Appeal - Life - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:03/28/2019How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantRyan Matthew LipsitzHoward Brooks
							(Former)
						
							(Clark County Public Defender)
						Amy A. Feliciano
							(Former)
						
							(Feliciano Law Offices LLC)
						Terrence M. JacksonBrian J. Vasek
							(Former)
						
							(Vasek Law PLLC)
						


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Steven S. Owens
							(Clark County District Attorney)
						Robert A. Stephens
							(Clark County District Attorney)
						Jonathan VanBoskerck
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


01/05/2017Filing FeeAppeal Filing fee waived.  Criminal.


01/05/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)17-00340




01/13/2017Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 07/21/16, 08/02/16, 09/01/16, 09/06/16, 09/08/16, 09/09/16, 09/12/16, 09/13/16, 09/14/16, 09/15/16, 09/16/16, 09/19/16, 11/08/16, 11/29/16. To Court Reporter: Cynthia Georgilas and Angie Calvillo.17-01464




01/17/2017Docketing StatementFiled Docketing Statement Criminal Appeals. 


01/17/2017Docketing StatementFiled Docketing Statement Criminal Appeals.17-01570




01/24/2017MotionFiled Court Recorder's Motion for Extension of Time to Prepare and File Transcripts.17-02632




01/30/2017Order/ProceduralFiled Order Granting Motion.  Court Recorder Angie L. Calvillo's Certificate of Delivery of Transcripts due:  March 31, 2017.  Opening Brief and Appendix due:  May 23, 2017.17-03282




02/02/2017TranscriptFiled Notice from Court Reporter. Jennifer Gerold stating that the requested transcripts were delivered.  Dates of transcripts: 07/21/16.17-03879




02/24/2017TranscriptFiled Notice from Court Reporter. Angie Calvillo stating that the requested transcripts were delivered.  Dates of transcripts: 08/02/16, 09/01/16, 09/06/16, 09/08/16, 09/09/16, 11/08/16, 11/29/16.17-06497




03/29/2017MotionFiled Court Reporter's Motion for Extension of Time to Prepare and File Transcripts.17-10516




04/04/2017Order/ProceduralFiled Order Granting Motion. Court recorder Angie Calvillo has filed a motion for an extension of time to prepare the trial transcripts requested in this appeal. Cause appearing, the motion is granted. Ms. Calvillo's Court Recorder Certificate due: May 1, 2017.Given the extension of time, we also extend the time for appellant to file the opening brief. Opening Brief and Appendix due: June 30, 2017.17-11137




05/22/2017TranscriptFiled Notice from Court Reporter. Angie Calvillo stating that the requested transcripts were delivered.  Dates of transcripts: 09/12/16, 09/13/16, 09/14/16, 09/15/16, 09/16/16, 09/19/16.17-16975




06/27/2017Notice/IncomingFiled Appellant Lipsitz's Substitution of Attorney and Amy A Feliciano, Esq.'s Notice of Appearance As Counsel for Appellant Lipsitz.17-21356




06/27/2017MotionFiled Appellant Lipsitz's Motion for Extention of Time to File Appellant's Opening Brief Due to Substitution of Counsel.17-21357




07/06/2017Order/ProceduralFiled Order Granting Motion. Opening Brief and Appendix due: 60 days.17-22250




09/06/2017MotionFiled Appellant Lipsitz's Motion for One-Week Extention of Time to File Appellant's Opening Brief.17-29796




09/12/2017Order/ProceduralFiled Order Granting Motion.  Opening Brief and Appendix due:  September 15, 2017.17-30565




10/09/2017Order/ProceduralFiled Order to File Opening Brief.  Opening Brief and Appendix due:  11 days.17-34276




10/24/2017MotionFiled Appellant's ExParte Emergency Motion to File Under Seal.17-36605




11/08/2017Order/ProceduralFiled Order Denying Motion to File Under Seal.  Appellant's attorney has filed an ex parte motion to file a motion for explanation under seal.  The motion to seal is denied.  Opening Brief and Appendix due:  11 days.17-38402




11/21/2017MotionFiled Appellant Lipsitz's Motion to Extend Time to File Opening Brief.17-40133




11/28/2017MotionFiled Appellant Lipsitz's Supplemental Motion to Extend Time to File Opening Brief.17-40925




12/12/2017Order/ProceduralFiled Order Denying Motions.  Appellant has filed motions for third and fourth extensions of time, until December 4, 2017, to file the opening brief.  Because appellant failed to submit the brief for filing by that date, the motions are denied.   Appellant shall have 5 days from the date of this order to file and serve the opening brief and appendix.17-42768




01/08/2018Order/ProceduralFiled Order to File Opening Brief and Appendix.  Due:  5 days.18-00989




01/24/2018Notice/IncomingFiled Substitution of Attorneys (Brian Vasek in place of Amy Feliciano as counsel for Appellant).18-03318




01/24/2018MotionFiled Appellant Lipsitz's Motion to Extend Time to File Opening Brief and Appendix.18-03319




02/01/2018Order/ProceduralFiled Order Granting Motion.  Opening Brief and Appendix due:  March 19, 2018.18-04389




03/20/2018MotionFiled Appellant's Motion to Extend Time to File Opening Brief.18-10804




03/20/2018MotionFiled Appellant's Motion to Extend Time to File the Appendix.18-10805




04/02/2018Order/ProceduralFiled Order Granting Motions.  The clerk shall file the opening brief received on March 20, 2018, and the appendix received on March 26, 2018.  Respondent shall have 30 days from the date of this order to file and serve the answering brief.18-12547




04/02/2018BriefFiled Appellant's Opening Brief.18-12548




04/02/2018AppendixFiled Appendix to Opening Brief.18-12549




05/02/2018MotionFiled Respondent's Motion for Extension of Time - First Request (Answering Brief).18-16626




05/10/2018Order/ProceduralFiled Order Granting Motion. Respondent's Answering Brief due: July 2, 2018.18-17787




07/02/2018MotionFiled Motion for Extension of Time to File Answering Brief - Second Request.18-24931




07/12/2018Order/ProceduralFiled Order Granting Motion. Respondent's Answering Brief due: July 23, 2018.18-26678




07/23/2018BriefFiled Respondent's Answering Brief.18-28179




08/21/2018Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Reply Brief due: September 5, 2018.18-32567




09/06/2018BriefFiled Appellant's Reply Brief.18-34748




09/06/2018Case Status UpdateBriefing Completed/To Screening.


01/04/2019Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Wednesday, February 20, 2019, at 10:00 a.m. for 30 minutes in Las Vegas. (SC)19-00592




02/06/2019Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)19-05716




02/14/2019MotionFiled Motion to Withdraw as Attorney of Record for Appellant. (SC)19-07174




02/15/2019Order/ProceduralFiled Order Granting Motion and Vacating Oral Argument. Appellant's counsel has filed a motion to withdraw as counsel of record. The motion is granted. If appellant retains new counsel, counsel shall file a notice of appearance with this court forthwith. As this matter concerns an appeal from a judgment of conviction, appellant is reminded that he may not proceed in this appeal without counsel. The oral argument currently scheduled in this matter for February 20, 2019, at 10:00 a.m. is vacated. (SC).19-07355




03/28/2019Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. (SC).19-13778




04/11/2019Order/ProceduralFiled Order of Limited Remand to Secure Appellate Counsel.  District Court Order due:  35 days.  (SC)19-15920




04/26/2019Order/IncomingFiled District Court Order Appointing Counsel. Filed certified copy of order filed in district court on April 26, 2019 appointing Terrence M. Jackson as counsel for appellant. (SC)19-18498




05/07/2019MotionFiled Appellant's Motion for Leave to File Supplemental Briefs. (SC)19-20019




05/08/2019MotionFiled Respondent's Response to Motion for Leave to File Supplemental Briefs. (SC)19-20142




05/30/2019Order/ProceduralFiled Order Denying Motion. Appellant's recently appointed counsel has filed a motion for leave to file supplemental briefs. The motion is denied. (SC).19-23443




05/30/2019MotionFiled Appellant's Motion to Reset a Date for Oral Argument. (SC)19-23517




06/04/2019Order/ProceduralFiled Order Denying Motion. Appellant's recently appointed counsel has filed a motion to reset a date for oral argument. The motion is denied. (SC),19-24241




06/06/2019Opinion/DispositionalFiled Authored Opinion. "Affirmed in Part, Reversed in Part, and Remanded with Instructions." Before: Hardesty/Stiglich/Silver. Author: Hardesty, J. Majority: Hardesty/Stiglich/Silver. 135 Nev. Adv. Opn. No. 17. SNP19-JH/LS/AS19-24490




06/13/2019Post-Judgment PetitionFiled Appellant's Petition for Rehearing. (SC)19-25744




06/25/2019Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  (SC)19-27363




07/22/2019RemittiturIssued Remittitur.  (SC)19-30760




07/22/2019Case Status UpdateRemittitur Issued/Case Closed.  (SC)


08/13/2019RemittiturFiled Remittitur. Received by District Court Clerk on July 29, 2019. (SC)19-30760





Combined Case View